

115 HCON 135 IH: Exposing Congressional Drug Abuse Act
U.S. House of Representatives
2018-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. CON. RES. 135IN THE HOUSE OF REPRESENTATIVESSeptember 12, 2018Mr. Higgins of Louisiana submitted the following concurrent resolution; which was referred to the Committee on House AdministrationCONCURRENT RESOLUTIONRequiring Members of the House of Representatives and the Senate to participate in random drug
			 testing.
	
 1.Short titleThis concurrent resolution may be cited as the Exposing Congressional Drug Abuse Act. 2.Random drug testing of Members of the House of Representatives and the Senate (a)In generalEach Member of the House of Representatives and the Senate shall participate in accordance with this concurrent resolution in a program for testing for illegal use of controlled substances.
 (b)FeaturesThe program under this concurrent resolution shall include the following features: (1)Each Member of the House of Representatives and the Senate shall be subject to a random drug test once per term of such Member.
 (2)Each confirmed positive result under the program shall be provided as follows: (A)To the Member involved.
 (B)In the case of a Member of the House of Representatives, to the Committee on Ethics of the House of Representatives for such review as may be necessary under the Rules of the House of Representatives.
 (C)In the case of a Member of the Senate, to the Select Committee on Ethics of the Senate for such review as may be necessary under the Standing Rules of the Senate.
 (3)The Committee on Ethics of the House of Representatives, with respect to a Member of the House, and the Select Committee on Ethics of the Senate, with respect to a Member of the Senate, shall publicly disclose the identity of each Member who refuses to participate in the program and take other action against each such Member as appropriate.
 (4)Each Member of the House of Representatives and the Senate shall reimburse the House of the Representatives or the Senate for the cost of the random drug test of such Member under the program.
 (c)The Committee on House Administration of the House of Representatives and the Committee on Rules and Administration of the Senate shall each issue such rules and regulations as may be necessary to carry out this concurrent resolution.
 (d)DefinitionsIn this concurrent resolution, the following definitions shall apply: (1)The term confirmed positive result—
 (A)means a random drug test— (i)which has initially tested as positive for the presence of an illegal controlled substance;
 (ii)for which the initially positive test has been confirmed by a second test using a different chemical process than the process used for the initial test; and
 (iii)which has been reviewed and certified as positive by a medical review officer with whom the House of Representatives or the Senate has entered into a contract to perform such reviews; and
 (B)does not include a drug test which shows only the presence of legal, over-the-counter drugs and drugs that have been legally prescribed for the individual involved.
 (2)The term controlled substance has the meaning given the term in section 102 of the Controlled Substances Act (21 U.S.C. 802). (3)The term Member, with respect to the House of Representatives, includes a Delegate or Resident Commissioner to the Congress.
 (4)The term random drug test means a test conducted for the purpose of detecting the illegal use of a controlled substance which is conducted—
 (A)on a periodic basis; (B)without advance notice; and
 (C)without individualized suspicion. 